DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 09/07/2022:
Claims 1-5, 7-10, 13-14 and 17 (for a total of 12) have been examined.
Claims 6, 11-12 and 15-16 (for a total of 5) have been canceled by Applicant.
Claims 1, 3-5, 7-9 and 13-14  have been amended by Applicant. 
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

	
Response to Amendment
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.1	Claims 1-5, 7-10, 13-14 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
1.1.1	Claim 1, as recently amended, recites the limitation/feature “determining a subset of control profiles, of the plurality of control profiles, with a drivability metric above a preset drivability metric” that is not described or supported in the specification as a defined algorithm (e.g., a defined or finite sequence of steps for solving a logical or mathematical problem or performing an approach or a task for a step of determining a subset of data, of a plurality of set of data, with a value above a preset value or a preset threshold). It is unclear how the newly claimed step for “determining a subset of control profiles, of the plurality of control profiles, with a drivability metric above a preset drivability metric” is being performed/executed/established/dome/made. In addition to the above, the newly added terms: “subset of control profiles;” “drivability metric;” “preset drivability metric” are not found in the specification, as originally filed or as published. Clarification is required.  
1.1.2	Claim 1, as recently amended, recites the limitation/feature “controlling the control system with the reference control profile while the vehicle travels along the future route segment” that is not described or supported in the specification as a defined algorithm (e.g., a defined or finite sequence of steps for solving a logical or mathematical problem or performing an approach or a task for a step of controlling a vehicle control system, which vehicle control system in particular is being controlled, or how the controlling the control system with the reference control profile might or could be performed/executed/achieved/done while the vehicle travels along a future route segment, taking into consideration that the vehicle is not traveling a route segment along which a vehicle control systems is to be controlled, because this route segment is a future route segment). In addition to the above, the limitation/feature: “controlling a/the control system with the reference control profile” is not found in the specification, as originally filed or as published. Clarification is required.  
See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63). See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx. Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
1.1.3	Claims 2-5, 7-10, 13-14 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, because of their direct and/or indirect dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.1	Claims 1-5, 7-10, 13-14 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.1.1	Claim 1, as recently amended, recites the following limitations/features: “subset of control profiles;” “drivability metric;” “preset drivability metric,” which are unclear what they are, which renders the claim indefinite. Neither these newly added terms/limitations/features are found in the specification, as originally filed or as published, which renders the claim indefinite. Clarification is required.
	For the purpose of this examination the newly added limitations/features: “subset of control profiles;” “drivability metric;” “preset drivability metric” are not given patentable weighs, and hence the recently amended claims will be interpreted in view or the specification, similar to how they were interpreted during the previous examination by the previous Examiner.  
2.1.2	Claims 2-5, 7-10, 13-14 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their direct and/or indirect dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-10, 13-14, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US 20160304080A1) in view of Konishi (US 20170122754A1).
As per claim 1, Sugiyama teaches a method for operating a motor vehicle, the motor vehicle having a plurality of control systems, the method comprising, with a control arrangement that includes at least one processor ([0008]: processing circuitry), determining a reference control profile for a control system from the plurality of control systems by:
determining a plurality of control profiles for operating the control system of the vehicle ([0040]: conventional ACC mode vs. target vehicle speed type mode; and/or [0066], [0070], Fig. 4: combinations of EV/HEV mode for 4 sections of a route; and/or [0072]: acceleration and deceleration in the EV/HEV modes may also be considered/determined) based on topographic information for a future route segment (Fig. 2: gradient in top plot; Figs. 1 and 5, route gradient input into optimal plan calculation unit 7), 
determining a subset of control profiles, of the plurality of control profiles, with a drivability metric above a preset drivability metric ([0075]: a combination which satisfies the constraint conditions and minimizes the objective function is obtained; [0081]: obtain a solution not out of speed range even if the objective function is the minimum; [0028-29] regarding speed range and driver comfort wherein driver comfort is expressed as a digitized value), and 
selecting one of the subsets of control profiles as the reference control profile ([0071]: the “individual” with the lowest fuel consumption is determined (“selected”) as the optimized plan (“reference control profile”)), wherein the reference control profile has a lowest resource consumption among the subset of control profiles ([0078]: By adding the penalty terms, it is possible to make the optimal plan not only for minimizing the fuel consumption but also on the basis of comfort of the driver; [0081]: obtain a solution not out of the speed range even if the objective function is the minimum; see also [0028-29] for discussion regarding speed range and “drivability”); and
controlling the control system with the reference control profile while the vehicle travels along the future route segment (each of [0091], Fig. 1 and Fig. 5, step S108: control instructions sent to motor, engine, generator, transmission, and clutch).
Sugiyama is silent regarding “at least one memory”. However, this amounts to using a computer to implement the disclosed functionality which was common practice in the art at the time of filing. See for example, Sugiyama [0025]. It would have been obvious, if not inherent, to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiyama to include at least one memory because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and would have had predictable results, namely execution of the disclosed functionality by having the processing circuitry execute instructions stored in memory.
Additionally, Sugiyama teaches that the route is divided into ten sections, but does not explicitly teach future route segment. 
However, this is simply an alternative approach to dividing a route into sections. For example, Konishi teaches a driving system which searches for a route from a current position of the vehicle to a destination and divides the route into block regions into order to action plan for operating the vehicle in each block ([0006]). In Konishi, the route is divided into sections of a predetermined distance ([0047]), wherein each section is a future route section to travel by the vehicle. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiyama to divide the route into sections (e.g., sections of predetermined distances, or a certain number of sections) as taught by Konishi because the substitution of one approach for the other would have yielded predictable results to one of ordinary skill in the art at the time of the invention, namely dividing the route into sections thereby presenting every following route section as a future route section to be traveled by the vehicle.

As per claim 2, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches that each control profile of the plurality of control profiles is related to a powertrain of the vehicle ([0020]: driving necessity plan for a power train actuator), and wherein each control profile of the plurality of control profiles comprises at least one profile selected from a velocity profile ([0020]: target vehicle speed plan), a gear selection profile ([0033]: driving necessity plan may include a plan for switching a gear of a transmission), an engine torque profile ([0033]: plan for determining whether to drive or stop the engine), an engine mode profile ([0066]: EV/HEV mode), and a power distribution profile ([0067]: parallel vs series HV mode). Examiner notes that although all options are addressed by the reference, only one is required.  

As per claim 3, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches that determining at least one control profile of the plurality of control profiles using a rule-based method (Fig. 4: during optimization, control profiles are generated by weeding out control profile that violate constraints/rules).  

As per claim 4, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches that determining at least one control profile of the plurality of control profiles using an optimization-based method ([0061]: optimization process is set to such target vehicle speed and traveling mode that minimize the fuel consumption as the objective function on the basis of constraint conditions).  

As per claim 5, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches evaluating a drivability for each of the plurality of control profiles, and wherein the selecting the one of one of the subset of control profiles as the reference control profile is based on the evaluation (Fig. 4: fuel consumption and constraint condition are tabulated for each “individual” and used to “weed out” options; [0072]: although Fig. 4 shows only variations in travel mode with travel speed being fixed for simplification, travel speed may vary and be taken into consideration; [0028-29] and [0080]: acceptable speed range may be set to ensure a driver’s comfort (“drivability”) and used as a constraint).  

As per claim 7, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches, for each of the subset of control profiles, determining a resource consumption based on a predicted energy consumption for the vehicle to drive the future route segment according to the respective control profile (Fig. 4: fuel consumption is tabulated for each “individual” and used to “weed out” options).  

As per claim 9, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches, for each of the plurality of control profiles, determining, a drivability based on at least one drivability aspect for the vehicle to drive the future route segment according to the respective control profile (Fig. 4: fuel consumption and constraint condition are tabulated for each “individual” and used to “weed out” options; [0072]: although Fig. 4 shows only variations in travel mode with travel speed being fixed for simplification, travel speed may vary and be taken into consideration; [0028-29] and [0080]: acceptable speed range may be set to ensure a driver’s comfort (“drivability”) and used as a constraint).  

As per claim 10, modified Sugiyama teaches the method according to claim 9, and Sugiyama also teaches that the at least one drivability aspect is any one of, or a combination of two or more of: distance to another vehicle ([0093]: inter-vehicle distance range); number of gear changes; variance of velocity, time outside a certain velocity interval; variance of driving torque, time outside a certain driving torque interval; variance of braking torque, time outside a certain braking torque interval; number of velocity fluctuations outside a certain velocity interval; number of driving torque variations outside a certain driving torque interval; number of brake torque variations outside a certain brake torque interval; difference between: highest and lowest velocity ([0029]: speed range at which the driver does not feel any discomfort or strangeness), driving torque or brake torque; derivative of velocity, driving torque or brake torque.  

As per claim 13, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches configuring the preset drivability level based on security ([0030]: speed range may be set based on legal speeds; Examiner considers violation of legal speeds to be a matter of “security”; [0099]: inter-vehicle distance range within a predetermined range; Examiner considers maintaining a minimum distance to a preceding vehicle to also be a matter of “security”) and/or user preference ([0028], [0032]: speed and acceleration ranges set such that a driver does not feel any discomfort or strangeness; Examiner considers discomfort or strangeness to be a matter of user preference).  

As per claim 14, Sugiyama teaches that the method according to claim 1 is carried out by a computer ([0008]: processing circuitry) but is silent regarding “a non-transitory computer-readable medium comprising a computer program on the medium, wherein when the computer program instructions are executed”. However, it would have been obvious, if not inherent, to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiyama to include computer program instructions stored in a computer-readable medium for execution by the processing circuitry because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and would have had predictable results, namely execution of the disclosed functionality.
For the purpose of compact prosecution, Examiner also wishes to point out that Aoki (US 2014/0303820 A1) teaches a hybrid vehicle and control method thereof in which the functionality is implemented by a processor (CPU 72) and memory (ROM 74 and RAM 76) (see Fig. 1), demonstrating that this technique of implementing vehicle control was well-known at the time of filing.
As per claim 17, Sugiyama teaches that the method according to claim 4 is carried out by a computer ([0008]: processing circuitry) but is silent regarding “a non-transitory computer-readable medium comprising a computer program on the medium, wherein when the program instructions are executed”. However, it would have been obvious, if not inherent, to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiyama to include computer program instructions stored in a computer-readable medium for execution by the processing circuitry because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and would have had predictable results, namely execution of the disclosed functionality.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Konishi, and further in view of Aoki (US 20140303820A1).
As per claim 8, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches, for each of the subset of control profiles, determining a resource consumption for the vehicle to drive the future route segment according to the respective control profile (Fig. 4: fuel consumption is tabulated for each “individual” and used to “weed out” options). Sugiyama does not teach that the determined resource consumption is “based on a predicted time duration” to drive the segment. However, Aoki teaches estimating a fuel consumption amount by multiplying a fuel consumption rate by an estimated required time ([0045]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiyama to calculate fuel consumption based on a predicted time duration to travel a segment as taught by Aoki because the technique was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, and the results would have been predictable, i.e. calculating the fuel consumption.
Response to Arguments
1.	Applicant’s arguments with respect to claims 1-5, 7-10, 13-14 and 17 have been considered but are moot in view of the new ground(s) of rejection in the current Office Action. 
2.	Although the Applicant has amended claims by amending and/or revising some or certain limitations/features in recently amended independent/dependent claims by re-phrasing or modifying some verbiage and claim language, along with rolling some or certain modified limitations/features from canceled dependent claims into recently amended independent claims, the Examiner finds that scope of the claims has not changed, although language-wise the amended claims look and sound differently from how they looked and sounded when were previously filed. The examiner also finds that the scope of the amended claims that has not changed resulted in maintaining the same number of the same previously cited prior art references that have not changed as well. Therefore, it is believed that the rejection should be maintained, similar to how the claims were rejected during the previous examination by the previous Examiner.
3.	Applicant argues, on page 5 of the remarks filed 09/07/2022, that: “… applied references do not describe or suggest the combination of elements in the amended claim 1;” that “[s]election of random combinations as the initial group, in the Sugiyama reference, is not the same as "determining a plurality of control profiles for operating the control system of the vehicle based on topographic information for a future route segment," as recited in claim 1,”  BUT, HOWEVER, Applicant DOES NOT explain or provide any evidence on or about WHY applied references do not describe or suggest the combination of elements in the amended claim 1; OR WHY selection of random combinations as the initial group in the Sugiyama reference is not the same as "determining a plurality of control profiles for operating the control system of the vehicle based on topographic information for a future route segment," as recited in claim 1. 
Examiner respectfully disagrees and kindly draws Applicant’s attention at pages 5-7 of the office action above, wherein it is discussed, in detail, how the combination of references (Sugiyama in view of Konishi), teaches, suggests, and fully meets all the claimed elements, features, and limitations. 
Therefore it is believed that the rejections should be maintained.
4.	Applicant argues, on page 6 of the remarks filed 09/07/2022, that: “… obtaining "almost all the possible combinations of the vehicle speeds and the travelling modes." (id,), and selecting one single solution which, in Sugiyama reference, is clearly not the same as "determining a subset of control profiles, of the plurality of control profiles, with a drivability metric above a preset drivability metric, and selecting one of the subset of control profiles as the reference control profile, wherein the reference control profile has a lowest resource consumption among the subset of control profiles'' as recited in claim 1;” that “[u]sing an objective function with addition of penalty terms, in Sugiyama reference, would not enable "determining a plurality of control profiles for operating the control system of the vehicle based on topographic information for a future route segment, [and] determining a subset of control profiles, of the plurality of control profiles, with a drivability metric above a preset drivability metric," as recited in claim 1,” BUT, HOWEVER, Applicant DOES NOT explain or provide any evidence on or about WHY obtaining "almost all the possible combinations of the vehicle speeds and the travelling modes." (id,), and selecting one single solution which, in Sugiyama reference, is clearly not the same as "determining a subset of control profiles, of the plurality of control profiles, with a drivability metric above a preset drivability metric, and selecting one of the subset of control profiles as the reference control profile, wherein the reference control profile has a lowest resource consumption among the subset of control profiles'' as recited in claim 1; OR WHY using an objective function with addition of penalty terms, in Sugiyama reference, would not enable "determining a plurality of control profiles for operating the control system of the vehicle based on topographic information for a future route segment, [and] determining a subset of control profiles, of the plurality of control profiles, with a drivability metric above a preset drivability metric," as recited in claim 1. 
Examiner respectfully disagrees and kindly draws Applicant’s attention at pages 5-7 of the office action above, wherein it is discussed, in detail, how the combination of references (Sugiyama in view of Konishi), teaches, suggests, and fully meets all the claimed elements, features, and limitations. 
Therefore it is believed that the rejections should be maintained. 
5.	Applicant argues, on pages 6-7 of the remarks filed 09/07/2022, that: “… Sugiyama does not describe the ordered sequence of steps characterized by ''determining a plurality of control profiles for operating the control system of the vehicle based on topographic information for a future route segment, determining a subset of control profiles, of the plurality of control profiles, with a drivability metric above a preset drivability metric, and selecting one of the subset of control profiles as the reference control profile, wherein the reference control profile has a lowest resource consumption among the subset of control profiles," as now recited in claim 1;” that “[t]he other applied references Konishi, Aoki and Hakansson do not overcome the above deficiencies of Sugiyama,” BUT, HOWEVER, Applicant DOES NOT explain or provide any evidence on or about WHY Sugiyama does not describe the ordered sequence of steps characterized by ''determining a plurality of control profiles for operating the control system of the vehicle based on topographic information for a future route segment, determining a subset of control profiles, of the plurality of control profiles, with a drivability metric above a preset drivability metric, and selecting one of the subset of control profiles as the reference control profile, wherein the reference control profile has a lowest resource consumption among the subset of control profiles," as now recited in claim 1; OR WHY the other applied references Konishi, Aoki and Hakansson do not overcome the above deficiencies of Sugiyama.
Examiner respectfully disagrees and kindly draws Applicant’s attention at pages 5-7 of the office action above, wherein it is discussed, in detail, how the combination of references (Sugiyama in view of Konishi), teaches, suggests, and fully meets all the claimed elements, features, and limitations. 
Therefore it is believed that the rejections should be maintained. 
6.	Regarding the applicant’s arguments on page 7 of the remarks filed 09/07/2022 with respect to claims 2-5, 7-10, 13, 14, and 17 that “… each of the dependent claims ultimately depends from independent claim 1, and therefore is allowable by dependence, and further in view of the additional features recited therein,” the examiner presents the same arguments regarding the rejection as presented for claim 1. For the above reason, it is believed that the rejections should be maintained.
7.	Applicant’s arguments with respect to claim 14, as being an independent claim, have been considered but are moot, because claim 14 is dependent claim that depends on claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662